312 F.2d 333
Liberty J. BRIDGERS, Appellant,v.UNITED STATES of America, Appellee.
No. 17031.
United States Court of Appeals District of Columbia Circuit.
Argued September 19, 1962.
Decided October 25, 1962.
Petition for Rehearing En Banc Denied En Banc February 7, 1963.

Mr. Herbert E. Forrest, Washington, D. C. (appointed by the District Court) for appellant.
Mr. William C. Weitzel, Jr., Asst. U. S. Atty., with whom Messrs. David C. Acheson, U. S. Atty., and Nathan J. Paulson, Asst. U. S. Atty., at the time the brief was filed, were on the brief, for appellee. Messrs. Daniel A. Rezneck, Barry Sidman and Frank Q. Nebeker, Asst. U. S. Attys., also entered appearances for appellee.
Before WASHINGTON, BASTIAN and BURGER, Circuit Judges.
PER CURIAM.


1
Appellant was convicted of the crimes of housebreaking with intent to steal property, and of rape. He received concurrent sentences of the same length on each of the two counts.


2
On this appeal, it is urged that the Government had not adequately established, under the facts of this case, proof of carnal knowledge of the complaining witness forcibly and against her will, and that the evidence was insufficient, as a matter of law, to establish the necessary element of proof of the specific intent to steal, as charged in the indictment. Appellant further urges that the testimony of the complaining witness was incredible and not adequately corroborated to sustain a conviction of the crime of rape.


3
We have examined the contentions, ably and forcefully urged by appointed counsel, but are convinced that there were no errors affecting substantial rights.


4
Accordingly, the judgment of the District Court is


5
Affirmed.